Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Applicants reply dated September 28, 2021 amends claims 16 and cancels claims 17.  The reply further amends withdrawn claims 30, and 34-35.  All other claims stand as previously presented
Claims 1-37 have been presented in the instant application.  Claims 1-15, 17-20 and 22-23 have been cancelled thereby leaving claims 16, 21 and 24-37 pending in the application.  Claims 26, and 30-36 remain withdrawn from consideration without traverse pursuant to the restriction/election requirement dated September 17, 2019 and applicant’s response thereto dated September 27, 2019.  In view of the foregoing, claims 16, 21, 24-25, and 27-29, and 37 are pending for prosecution on the merits.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe F. Lair (Reg. No. 54,248) on December 2, 2021.

The application has been amended as follows: 
Claim 36 is CANCELLED.

Election/Restrictions
Claims 16, 21, 24-29, and 37 are allowable. The restriction requirement between Group (I) and Group (II) and among Species (A)(1), (A)(2), (B), (C)(1), and (C)(2) , as set forth in the Office action mailed on September 17, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 17, 2019 is fully withdrawn.  Claim 26, drawn to a non-elected species, and claims 30-35, directed to a non-elected method invention are no longer withdrawn from consideration because the claim(s) requires all the patentable limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 16, 21, 24-35, and 37 are allowed
The following is an examiner’s accounting of the closest related prior art of record and statement of reasons for allowance:


In response to the outstanding rejection of claims over Bennett and De Vries under 35 U.S.C. 103, Applicant advances two salient arguments.  First, at page 10 of Applicants reply dated September 28, 2021, Applicant contends that Bennett teaches a hermetically sealed membrane (3:24-25 and claim 1).  Applicant asserts that Bennet would therefore not lead one skilled in the art toward substitution of a gas permeable membrane “such that gas introduced by the gas inlet directly impinges on the first main surface of the membrane and is sufficient to deform said membrane so that the second main surface contacts the main surface of the glass pane and exerts said positive pressure on the main surface of the glass pane” as required by claim 16.  On this point, the Examiner is in agreement.
At page 10 of Applicants reply dated September 28, 2021, Applicant further asserts that DeVries does not disclose a membrane which consists of a stainless steel felt, fleece or woven fabric.  In support of this position, Applicant acknowledges both that DeVries describes a deformable membrane ((233) see 19; 32-35) and that the prior art teaches that the membrane (233) may comprise stainless steel. Applicant however asserts that in DeVries the membrane (233) includes an underlayment of Teflon coated glass fabric.  Applicant thereby concludes that Devries does not teach a membrane that consists of stainless steel felt, stainless steel fleece, or woven stainless steel fabric as required by claim 16.  The Examiner is also in agreement with Applicants arguments on this matter.
The newly cited reference Kuster (see Examiner Interview Summary dated September 17, 2021) teaches a stainless steel membrane stretched over the open cavity of a glass shaping mold (see figures 1 and 2).  The shaping of a glass preform in Kuster is effected by drawing a vacuum within the cavity of the shaping mold, pulling a heat softened glass substrate into contact with the membrane, and concavely 
In view of the foregoing, it is the Examiners assessment that no prior art reference, viewed either alone or in combination teaches or fairly suggests that apparatus as defined in independent claim 16.  Independent claims 30, 34, and 35 are considered patentable as they incorporate all of the limitations which patentably distinguish the claimed apparatus over the prior art of record.  Claims 21, 24-29, 31-33, and 37 are allowed by virtue of their dependence upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741